PELHAM, J. —
This proceeding is based on an affidavit and warrant issued on the authority conferred under the provisions of the act “to further suppress the evils of intemperance,” etc., approved August 25, 1909.- — ■ Acts 1909, p. 63. The affidavit closely follows paragraph “a” of subdivision 6 of section 22 of this act, and is sufficient, and the warrant is in full compliance with the provisions of the act relating thereto. The court Avas not in error in sustaining the validity of the affidavit and Avarrant as against the various attacks made against them by motions and demurrers interposed by appellant.
Neither the motions nor the rulings of the court on the motions are shown by bill of exceptions, and motions invoking the rulings of the court made during the progress of the cause are not parts of the record proper, and the rulings thereon can only be reviewed ivhen the motions and rulings are made a part of the record by incorporating them in the bill of. exceptions.- — Ex parte Watters et al. (Sup.) 61 South. 904.
Section 4 of the act approved August 25, 1909, commonly knoAvn as the “Fuller Bill,” makes the keeping of prohibited liquors, in any building not used exclusively *86for a dwelling, prima facie evidence that they are kept for sale, or with intent to sell contrary to law. The evidence without conflict showed that, in making the search and seizure authorized by the process in this proceeding, the sheriff found a barrel of whisky containing about 50 gallons, and another barrel with 4 or 5 gallons in it, together with empty barrels, etc., in the house on the defendant’s premises described in the affidavit and warrant. The defendant was in possession of the house in which the liquor was stored and surrendered the key to it to the sheriff at the time the search was made, and subsequently claimed the whisky “as bailee thereof,” alleging that it was in his custody and under his control as such bailee. The small house on the back premises of the defendant’s place where the liquor was stored was shown not to be used as a dwelling by the defendant or any one else, and, too, the quantity discovered stored there Avould dispel any reasonable belief that it was kept for personal consumption or for the purpose of dispensing hospitality in ordinary social intercourse at the dwelling of the defendant, which the evidence showed was a separate house some 20 to 30 feet distant from the house in which the whisky-was stored. After the state had made out a prima facie case establishing the complaint, under the statutory requirements, the defendant “declined to offer any testimony,” and we think it was not error for the court to give the general charge requested by the state. — Acts 1909, pp. 78, 79, § 9.
Affirmed.